Exhibit 2.2 STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy April 30, 2014 Job Number:C20140430-3880 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State’s Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20140320668-52 Merge In 6 Pages/1 Copies Respectfully /s/ ROSS MILLER ROSS MILLER Secretary of State Certified By: Nita Hibshman Certificate Number: C20140430-3880 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSS MILLER Secretary of State 204 North Carson Street, Suitel Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 USEBLACK INK ONLY DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger Pursuant to NRS Chapter 92A - excluding 92A.200(4b)) Hemel% Secretary ef SIAM 92A Moor Page 1 Raised: 19-10-09 1) Name and Jurisdiction of organization of each constituent entity (NRS 92A.200). If there are more than four merging entities, check boxo and attach an our 81/2" x 11"blank sheet containing the required information for each additional entity. Macrosolve, Inc. Name of merging entity Oklahoma Corporation Jurisdiction Entity Name of merging entity Jurisdiction Entity Name of merging entity Jurisdiction Entity Name of merging entity Jurisdiction Entity and, Drone Aviation Holding Corp. Name of merging entity Nevada Corporation Jurisdiction Entity *Corporation non-profit corporatiort, limited partnerantp, limited-liabgily company or businest trust Filing Fee: $350.00 Thisform must beaccompanied by appropriated fees. Nevada Secretary of State 92A Merger Page 1 Revised 10-16-09 ROSS MILLER Secretary of State 204 North Carson Street, Suitel Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2) forwarding address where copies of process may be sent by the Secretary of State ofNevada (if a foreign entity is the survivor in the merger - NRS 92A.1 80): Attn: do: 3)(Choose one) x The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). o
